Name: Commission Regulation (EEC) No 45/85 of 8 January 1985 abolishing the monetary compensatory amounts applicable in the pigmeat sector in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 1 . 85 Official Journal of the European Communities No L 7/23 COMMISSION REGULATION (EEC) No 45/85 of 8 January 1985 abolishing the monetary compensatory amounts applicable in the pigmeat sector in France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products, and in parti ­ cular Article 7 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 of 31 March 1984 (3), as amended by Regulation (EEC) No 3622/84 (4) ; whereas the said Regulation makes provi ­ sion for the application of monetary compensatory amounts in the pigmeat sector in France with effect from 1 January 1985 ; Whereas, however, no monetary compensatory amount has been applied in the pigmeat sector in France since 1 November 1983 ; whereas the application of the new method of calculation under which, since 1 January 1985, pigmeat ' has been considered as a product derived from cereals, in conjunction with the mone ­ tary gap still applied in the cereals sector in France, implies the reintroduction of the said amounts in that Member State ; whereas such a consequence is undesi ­ rable in terms of the aims of Regulation (EEC) No 855/84, i.e. the reduction of monetary compensatory amounts ; whereas, in these circumstances, it is neces ­ sary to invoke Article 7 of Regulation (EEC) No 855/84 in order to prevent such a state of affairs from arising ; whereas the duration of the measure in ques ­ tion should be limited to that period for which the representative rate for the cereals sector can still be expected to be maintained ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The column headed 'France' in Part 2 of Annex I to Regulation (EEC) No 900/84 is hereby deleted . Article 2 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. At the request of the parties concerned, it shall apply with effect from 1 January 1985 . 2 . Subject to an adjustment of the monetary compensatory amounts in line with the development of the exchange rates referred to in Article 2 (2) of Regulation (EEC) No 974/71 , the non-application in France of monetary compensatory amounts in the pigmeat sector shall be limited to 31 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 2) OJ No L 90, 1 . 4 . 1984, p. 1 . ( 3 ) OJ No L 92, 2 . 4 . 1984, p. 2 . ' (4) OJ No L 336, 22 . 12. 1984, p. 1 .